DETAILED ACTION
Applicant’s amendment and response dated 7/15/2022 has been provided in response to the 3/16/2022 Office Action which rejected claims 1, 2, 4, 9-13, 15, and 20, wherein claims 1 1, 13, and 20 have been amended. Thus, claims 1, 2, 4, 9-13, 15, and 20 remain pending in this application and have been fully considered by the examiner.
Applicant’s arguments, see pages 8-19, filed 7/15/2022, with respect to claims 1, 2, 4, 9-13, 15 and 20 have been fully considered and are persuasive.  The rejection under 35 U.S.C. 103 of the claims has been withdrawn. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
4.	 Claims 1, 2, 4, 9-13, 15 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,055,201 in view of Perry (US Patent Application Publication 2013/0061151 A1) and Syu et al. (US Patent Application Publication 2014/0108970). Independent claims 1, 13, and 20 of the instant application are obvious in view of the patented claims 3, 14, and 11, respectively, in that the patented claims contains all the limitations of instant claims, respectively, except that:
Instant claim 1 recites “automatically determining” at line 17 as opposed to the patented claimed limitation of “determining” and “a functionality allowed at said device” at line 19.
Instant claim 1 recites “said displaying comprising hiding said attribute” at line 23;
Instant claim 13 recites “automatically determining” at line 18 as opposed to the patented claimed limitation of “determining” and “a functionality allowed at said device” at line 20.
Instant claim 13 recites “said displaying comprising hiding said attribute” at line 24;
Instant claim 20 recites “automatically determine” at line 20 as opposed to the patented claimed limitation of “determining” and “a functionality allowed at said device” at line 23.
Instant claim 20 recites “said attribute is hidden from display” at line 26.
However, in an analogous art relating to a system for determining a preferred user interface, Perry teaches “ automatically determining, at said device, an appropriate user interface of said multiple classes of user interfaces for said device based on at least a form factor of said device and a functionality allowed at said device,” see e.g. Fig.3 and associated text, e.g. [0054] and [0056]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the patented claims to incorporate/implement the limitations as taught by Perry for the advantage of providing a reasonable user experience to a user regardless of the device being used. 
Additionally, in analogous art relating to a system for adjusting a user interface, Syu teaches “said displaying comprising hiding said attribute,” see e.g. Fig.4A and associated text, e.g. [0032]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of the patented claims to incorporate/implement the limitations as taught by Syu in order to provide a more efficient method of rendering applications on different devices with the ability to adjust the display size automatically.
Furthermore, dependent claims 2, 4, 9-12 and 15, of the instant application are obvious in view of the patented claims 2-13 and 15-19 in that the patented claims contains all the limitations of the instant claims. Therefore, claims 1, 2, 4, 9-13, 15, and 20 of the instant application are not patently distinct from the patented claims and as such are unpatentable for obvious-type double patenting.
16/040,404 (Instant Application)
US PATENT 10,055,201
20. A method for developing multiple classes of user interfaces for a software application, said method comprising:

displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes of user interfaces pertain to different versions of said software application executing on said different device platforms having at least a same form factor or a same operating system;






displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprises a group of deltas that alter said master view to display a subordinate view when combined with said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes of user interfaces defined by a corresponding subordinate view, and








wherein a first subordinate view comprises an indication to hide an attribute of said master view for said first subordinate view, 

wherein said attribute is hidden within a user interface displaying said first subordinate view, and







wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular form factor, wherein the at least two classes of user interfaces have different functionalities for the particular form factor




creating said software application comprising said master view and said plurality of groups of deltas pertaining to said multiple classes of user interfaces, at said computer system, such that upon executing said software application at a first device, said software application will automatically determine an appropriate user interface for said first device based on a form factor of said first device and a functionality allowed at said device, wherein said appropriate user interface is one of said multiple classes of user interfaces, and wherein responsive to said appropriate user interface corresponding to said first subordinate view, said software application will automatically display said appropriate user interface at said first device by combining said master view and a group of deltas corresponding to said first subordinate view such that said attribute is hidden from display.
1. A method for developing multiple classes of user interfaces for a software application, said method comprising:


displaying a master view for developing a software application for different device platforms, at a computer system, for use in developing multiple classes of user interfaces for said software application, wherein each of said multiple classes pertain to different versions of said software application executing on said different device platforms having a similar form factor, and 


wherein said master view visually displays every attribute of said software application available for inclusion in a subordinate view during development;

displaying subordinate views for developing said software application, at said computer system, wherein each of said subordinate views pertain to one of said multiple classes of user interfaces and comprise a plurality of groups of deltas that alter said master view, wherein each of said subordinate views is for executing said software application on a device pertaining to a class of said multiple classes defined by a corresponding subordinate view, such that a first subordinate view is displayed on devices of a first class based on said master view combined with a first group of said deltas for said first subordinate view;

propagating a change to said master view to each of said subordinate views, at said computer system;

receiving an indication to hide an attribute of said software application for said first subordinate view;


hiding said attribute within said first subordinate view;

storing a change to said first subordinate view, at said computer system, as a delta in said first group of said deltas, such that said attribute is hidden from display within said first subordinate view for said devices of said first class; and

wherein said multiple classes of user interfaces comprises at least two classes of user interfaces for a particular device having particular form factor, wherein the at least two classes have different functionality for the particular form factor (claim 11)



creating said software application comprising said master view and a plurality of said groups of said deltas pertaining to said multiple classes, at said computer system, such that upon executing said software application at a first device, said software application will determine an appropriate user interface for said first device based on a form factor of said first device wherein said appropriate user interface is one of said multiple classes of user interfaces.
Claims 1 and 2
Claim 1
Claim 4
Claim 1
Claim 9
Claim 5
Claim 10
Claim 8
Claim 11
Claim 9
Claim 12
Claim 10
Claim 13
Claim 14
Claim 15
Claim 14



Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENECA SMITH whose telephone number is (571)270-1651. The examiner can normally be reached Mon-Fri 8:00AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHENECA SMITH/Examiner, Art Unit 2192                                                                                                                                                                                                        
/s. sough/SPE, Art Unit 2192/2194